DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The election filed 10/12/2022 has been entered. Claims 4 and 13-14 were withdrawn. Claims 1-3, 5-12, and 15-20 remain pending in the application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 7-10, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gaffney et al. (US 20190322366 A1).
Regarding claim 1, Gaffney teaches an aircraft, comprising: a fuselage (¶ [0021]. Element 14); a first wing extending outward from the fuselage (Figures 1B-1D, 1J); a second wing extending outward from the fuselage opposite the first wing; a first set of one or more fans mounted to the first wing (Figures 1B-1D, 1J), the one or more first fans of the first set being rotatable in a first direction (¶ [0030]); and a second set of one or more fans mounted to the second wing(Figures 1B-1D, 1J), the one or more fans of the second set being rotatable in a second direction that is opposite the first direction (¶ [0030]).
Regarding claim 3, Gaffney teaches the invention discussed in claim 1, wherein the one or more fans of the first set are unducted fans and the one or more fans of the second set are unducted fans (Figures 1B-1D, 1J).
Regarding claim 5, Gaffney teaches the invention discussed in claim 1, wherein the one or more fans of the first set each has fan blades that are positioned forward of a leading edge of the first wing and the one or more fans of the second set each has fan blades that are positioned forward of a leading edge of the second wing (Figures 1B-1D, 1J).
  Regarding claim 7, Gaffney teaches the invention discussed in claim 1, wherein the one or more fans of the first set and the second set each has fan blades and a fan drive unit operatively coupled thereto for driving the fan blades about the first direction and the second direction, respectively (Figures 2 and 3 depict two embodiments of drive systems. One comprising an electric drive unit, and the other comprising a mechanical drive unit).
Regarding claim 8, Gaffney teaches the invention discussed in claim 7, wherein the fan drive units of the one or more fans of the first set and the second set are electric motors (Figure 3).  
Regarding claim 9, Gaffney teaches the invention discussed in claim 1, wherein the first set of the one or more fans includes a plurality of fans and the second set of the one or more fans includes a plurality of fans, and wherein at least one of the plurality of fans of the first set is positioned further toward a wing root than a wing tip of the first wing and at least one of the plurality of fans of the first set is positioned further toward the wing tip than the wing root (Figures 1B-1D, 1J).  
Regarding claim 10, Gaffney teaches the invention discussed in claim 9, wherein at least one of the plurality of fans of the second set is positioned further toward a wing root than a wing tip of the second wing and at least one of the plurality of fans of the second set is positioned further toward the wing tip than the wing root of the second wing (Figures 1B-1D, 1J).
Regarding claim 12, Gaffney teaches an comprising: a body defining a lateral centerline that separates the body into a first side and a second side (Figure 1D defines a triangular point on the line of symmetry in the center of the fuselage); one or more first fans mounted to the first side of the body (Figures 1B-1D, 1J), the one or more first fans being rotatable in a first direction (¶ [0030]); and one or more second fans mounted to the second side of the body (Figures 1B-1D, 1J), the one or more second fans being rotatable in a second direction that is opposite the first direction (¶ [0030]).
Regarding claim 17, Gaffney teaches the invention discussed in claim 12, wherein at least one of the one or more first fans is positioned further toward a wing root than a wing tip of a first wing of the aircraft and at least one of the one or more first fans is positioned further toward the wing tip than the wing root (Figures 1B-1D, 1J), and wherein at least one of the one or more second fans is positioned further toward a wing root than a wing tip of a second wing of the aircraft and at least one of the one or more second fans is positioned further toward the wing tip than the wing root of the second wing (Figures 1B-1D, 1J).
Regarding claim 18, Gaffney teaches a method of operating an aircraft defining a lateral centerline that separates the aircraft into a first side and a second side (Figure 1D defines a triangular point on the line of symmetry in the center of the fuselage), the method comprising: rotating one or more unducted fans mounted to the first side of the aircraft in a first direction (¶ [0030], Figures 1B-1D, 1J); and rotating one or more unducted fans mounted to the second side of the aircraft in a second direction opposite the first direction (¶ [0030], Figures 1B-1D, 1J).
Regarding claim 19, Gaffney teaches the invention discussed in claim 18, wherein rotating the one or more unducted fans mounted to the first side and the one or more unducted fans mounted to the second side of the aircraft comprises supplying electrical power to drive the rotation (¶ [0038], Figures 1B-1D, 1J, and 3).

Claim(s) 1-3, 5-7, 9-10, 12, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Messerschmitt Me 323 Gigant (Wikipedia- Messerschmitt Me 323).
Examiner’s note: All of the claims listed below will have details cited for Wikipedia with an effective filing date prior to the effective filing date of the application. Examiner has included an archive.org screenshot archival in addition to the website URL for which anticipation of the following claims may be found:
Regarding claim 1, the Me 323 Gigant is an aircraft, comprising: a fuselage; a first wing extending outward from the fuselage; a second wing extending outward from the fuselage opposite the first wing; a first set of one or more fans mounted to the first wing, the one or more first fans of the first set being rotatable in a first direction; and a second set of one or more fans mounted to the second wing, the one or more fans of the second set being rotatable in a second direction that is opposite the first direction (Found in the provided photo, and the last paragraph of the ME 323 section).
Regarding claim 2, the Me 323 Gigant is the aircraft of claim 1, wherein the first wing extends outward from a starboard side of the fuselage and the second wing extends outward from a port side of the fuselage, and wherein the first direction is a counterclockwise direction as viewed from a front view of the aircraft and the second direction is a clockwise direction as viewed from the front view of the aircraft (Found in the provided photo, and the last paragraph of the ME 323 section).
Regarding claim 3, the Me 323 Gigant is the aircraft of claim 1, wherein the one or more fans of the first set are unducted fans and the one or more fans of the second set are unducted fans (Found in the provided photo).
Regarding claim 5, the Me 323 Gigant is the aircraft of claim 1, wherein the one or more fans of the first set each has fan blades that are positioned forward of a leading edge of the first wing and the one or more fans of the second set each has fan blades that are positioned forward of a leading edge of the second wing (Found in the provided photo).
Regarding claim 6, the Me 323 Gigant is the aircraft of claim 1, wherein the first set of the one or more fans includes at least three fans distributed along the first wing and the second set of the one or more fans includes at least three fans distributed along the second wing (Found in the provided photo).
Regarding claim 7, the Me 323 Gigant is the aircraft of claim 1, wherein the one or more fans of the first set and the second set each has fan blades and a fan drive unit operatively coupled thereto for driving the fan blades about the first direction and the second direction, respectively (Found in the provided photo and found in the Design and Operational History sections).
Regarding claim 9, the Me 323 Gigant is the aircraft of claim 1, wherein the first set of the one or more fans includes a plurality of fans and the second set of the one or more fans includes a plurality of fans, and wherein at least one of the plurality of fans of the first set is positioned further toward a wing root than a wing tip of the first wing and at least one of the plurality of fans of the first set is positioned further toward the wing tip than the wing root (Found in the provided photo).  
Regarding claim 10, the Me 323 Gigant is the aircraft of claim 10, wherein at least one of the plurality of fans of the second set is positioned further toward a wing root than a wing tip of the second wing and at least one of the plurality of fans of the second set is positioned further toward the wing tip than the wing root of the second wing (Found in the provided photo).
Regarding claim 12, the Me 323 Gigant is an aircraft, comprising: a body defining a lateral centerline that separates the body into a first side and a second side (the vertical tail plane in the rear of the aircraft found in the photo provided); one or more first fans mounted to the first side of the body, the one or more first fans being rotatable in a first direction; and one or more second fans mounted to the second side of the body, the one or more second fans being rotatable in a second direction that is opposite the first direction (found in the photo provided, and the last paragraph of the ME 323 section).
Regarding claim 15, the Me 323 Gigant is the aircraft of claim 12, wherein the aircraft has a tube and wing configuration (found in the photo provided).
Regarding claim 16, the Me 323 Gigant is the aircraft of claim 12, wherein the one or more first fans include at least three unducted fans distributed along a first wing of the aircraft and the one or more second fans include at least three unducted fans distributed along a second wing of the aircraft, the second wing extending opposite the first wing (Found in the photo provided).
Regarding claim 17, the Me 323 Gigant is the aircraft of claim 12, wherein at least one of the one or more first fans is positioned further toward a wing root than a wing tip of a first wing of the aircraft and at least one of the one or more first fans is positioned further toward the wing tip than the wing root, and wherein at least one of the one or more second fans is positioned further toward a wing root than a wing tip of a second wing of the aircraft and at least one of the one or more second fans is positioned further toward the wing tip than the wing root of the second wing (Found in the photo provided).
Regarding claim 18, the Me 323 Gigant taught a method of operating an aircraft defining a lateral centerline that separates the aircraft into a first side and a second side, the method comprising: rotating one or more unducted fans mounted to the first side of the aircraft in a first direction (seen in the provided photo and found in the last paragraph of the ME 323 section); and rotating one or more unducted fans mounted to the second side of the aircraft in a second direction opposite the first direction (seen in the provided photo and found in the last paragraph of the ME 323 section).  
Regarding claim 20, the Me 323 Gigant is the method of claim 18, wherein the aircraft has a fuselage and a first wing that extends outward from a starboard side of the fuselage and a second wing that extends outward from a port side of the fuselage, and wherein the first direction is a counterclockwise direction as viewed from a front view of the aircraft and the second direction is a clockwise direction as viewed from the front view of the aircraft (seen in the provided photo and found in the last paragraph of the ME 323 section).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 6, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gaffney et al. (US 20190322366 A1).
Regarding claim 2, Gaffney teaches the invention discussed in claim 1, wherein the first wing extends outward from a starboard side of the fuselage and the second wing extends outward from a port side of the fuselage (Figures 1B-1D, 1J), and wherein the first direction is a counterclockwise direction as viewed from a front view of the aircraft and the second direction is a clockwise direction as viewed from the front view of the aircraft (¶ [0030] teaches that the propulsion assemblies may be counter rotational from one another. It would be obvious to one of ordinary skill in the art prior to the effective filing date to specify that the propulsors on particular wing of the aircraft rotate clockwise, and the opposite wing rotates counter-clockwise).
Regarding claim 6, Gaffney teaches the invention discussed in claim 1, but fails to specifically teach wherein the first set of the one or more fans includes at least three fans distributed along the first wing and the second set of the one or more fans includes at least three fans distributed along the second wing. However, Gaffney teaches a plurality of fans distributed along the first wing and a plurality of wings distributed along the second wing. It would have been obvious to one having ordinary skill in the art prior to the effective filing date to duplicate a fan for each wing, since it has been held that mere duplication of working parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI
Regarding claim 11, Gaffney teaches the invention discussed in claim 1, wherein the first set of the one or more fans includes a plurality of fans and the second set of the one or more fans includes a plurality of fans (Figures 1B-1D, 1J). Gaffney fails to specifically teach wherein the plurality of fans of the first set are evenly distributed spanwise along the first wing and the plurality of fans of the second set are evenly distributed spanwise along the second wing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date to alter the distances between the plurality of fans in order to find the optimal distance to facilitate thrust and lift for a required mission set, since it has been held that where the general conditions of a claim are disclosed in the prior art (Gaffney teaching a plurality of fans along both wings), discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05. 
Regarding claim 20, Gaffney teaches the invention discussed in claim 18, wherein the aircraft has a fuselage and a first wing that extends outward from a starboard side of the fuselage and a second wing that extends outward from a port side of the fuselage. Gaffney fails to specifically teach wherein the first direction is a counterclockwise direction as viewed from a front view of the aircraft and the second direction is a clockwise direction as viewed from the front view of the aircraft. However, ¶ [0030] of Gaffney teaches that the propulsion assemblies may be counter rotational from one another. Thus, it would be obvious to one of ordinary skill in the art prior to the effective filing date to specify that the propulsors on particular wing of the aircraft rotate clockwise, and the opposite wing rotates counter-clockwise.

Examiner’s note: The independent claims are written broadly such that the claims could also be rejected under 35 U.S.C. 102 and/or 35 U.S.C. 103 as being unpatentable over at least the following documents:
Lovering et al. (US 20200164995 A1 and US 20200164976 A1)
Tao (US 20210024208 A1)
Lyasoff et al. (US 20190291863 A1)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644